Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,

(FDA No. FDA-2014-H-0815)
Complainant
v.

Santiago Sosa d/b/a Sosa Food Market,
Respondent.

Docket No. C-14-1326
Decision No. CR3325

Date: August 8, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Santiago Sosa d/b/a Sosa Food Market,
at 4062 L Street, Philadelphia, Pennsylvania 19124, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Sosa Food Market unlawfully sold
cigarettes to minors and failed to verify, by means of photo identification
containing a date of birth, that cigarette purchasers were18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to
impose a $500 civil money penalty against Respondent Sosa Food Market.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 25, 2014, CTP served the
complaint on Respondent Sosa Food Market by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30
days, the Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an
initial decision ordering it to pay the full amount of the proposed penalty.

Respondent Sosa Food Market has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 4062 L Street, Philadelphia,
Pennsylvania 19124, on August 10, 2013, at approximately 7:05 PM, an
FDA-commissioned inspector observed Respondent’s staff sell a package
of Newport Menthol Gold Box 100s cigarettes to a person younger than 18
years of age. The inspector also noted that Respondent’s staff failed to
verify, by means of photo identification containing the bearer’s date of
birth, that the cigarette purchaser was 18 years of age or older;

e Ina warning letter issued on September 26, 2013, CTP informed
Respondent of the inspector’s observations from August 10, 2013, and that
such actions violate federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The
letter further warned that if Respondent failed to correct its violations, the
FDA could impose a civil money penalty or take other regulatory action;

e At Respondent’s business establishment, 4062 L Street, Philadelphia,
Pennsylvania 19124, on January 11, 2014, at approximately 2:10 PM,
FDA-commissioned inspectors documented Respondent’s staff selling a
package of Newport Box 100s cigarettes to a person younger than 18 years
of age. The inspectors also noted that Respondent’s staff failed to verify,
by means of photo identification containing the bearer’s date of birth, that
the cigarette purchaser was 18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); see 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell
cigarettes or smokeless tobacco to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Santiago Sosa d/b/a Sosa Food Market. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of
the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

